Citation Nr: 1032080	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What initial evaluation is warranted for posttraumatic stress 
disorder (PTSD) since September 23, 2005?
 
2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran had active service from August 1965 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2006 rating decision of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Pittsburgh, 
Pennsylvania, that granted entitlement to service connection for 
PTSD and assigned an initial 10 percent evaluation, effective 
September 23, 2005.  The Veteran appealed his initial evaluation.  
In an October 2006 rating decision, an RO decision review officer 
granted a 30 percent rating, effective from September 23, 2005.  
The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993) (a veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).

The issue of entitlement to a total disability evaluation based 
on individual unemployability due to service connected disorders 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
 

FINDING OF FACT

Since September 23, 2005, the Veteran's posttraumatic stress 
disorder has not been manifested by symptoms that produce 
occupational and social impairment with reduced reliability and 
productivity at any time during this initial reporting period.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 30 percent 
for PTSD at any time since September 23, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Consequently, discussion of VA's compliance with 
VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
to include obtaining the records associated with his award of 
benefits by the Social Security Administration, and as warranted 
by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  
The Board notes the representative's assertion that VA has failed 
to assist the Veteran by not arranging another VA examination, 
but the Board rejects this assertion.

While the representative is correct that the last examination was 
the Veteran's initial examination in 2006, the claims file 
contains his VA outpatient treatment and therapy records covering 
the period 2005 to 2010.  These records note the Veteran's 
reported symptoms, his medication, mental status examinations, 
and a Global Assessment of Functioning scores-essentially the 
same evidence a Compensation and Pension Examination would 
provide.  Most significant, however, is a 2009 entry notes the 
Veteran and his therapist agreed he was at a point where his 
therapy could be terminated.  Finally, the Veteran's and his 
wife's March 2008 letters which noted increased symptoms are 
inconsistent with his reports to his PTSD therapist throughout 
the entire appeal period.  Consequently, the Board finds no 
failure by VA to assist the Veteran with his claim.  Id.

The Board finds that the appellant was provided the opportunity 
to present pertinent evidence and testimony at all stages of the 
claims process.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the Veteran's PTSD.  Rather, at 
the time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 
126.

Analysis

The Veteran served as a Navy corpsman, to include combat service 
with Marines.  He was awarded the Purple Heart as a result of a 
shrapnel wound.  VA received his claim for benefits in September 
2005.

The applicable rating criteria provide that PTSD which manifests 
with Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events), warrants a 30 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships, warrants a 50 percent 
rating.  Id.

Reports of psychiatric examination and treatment frequently 
include a global assessment of functioning score.  The American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition provides that a global 
assessment of functioning score includes scores ranging between 
zero and 100 which represent the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health- illness.  The global assessment of 
functioning score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The 
global assessment of functioning scores assigned in a case, 
however, like an examiner's assessment of the severity of a 
condition, is not dispositive of the rating issue; rather, the 
global assessment of functioning score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

The January 2006 VA examination report notes the examiner 
conducted a review of the claims file, and he noted the Veteran's 
service with a combat Marine unit.  The Veteran reported that 
prior to starting Trazodone, he did not have nightmares.  Since 
starting the medication, however, he had nightmares four to five 
times a week.  He tended to dream through them, but he 
occasionally awoke afterwards.  On the other hand, the Veteran 
noted that with Trazodone he was not waking up frequently, and he 
had less trouble falling asleep.  His sleep tended to be 
restless, so he slept by himself to avoid disturbing or 
inadvertently hitting his wife.  He also reported some startle 
reaction, as he lived within earshot of a rifle range.  He 
described occasionally hearing an automatic weapon which caused 
him to become nervous and sweat.  That sound, as well as 
television reports about the war in Iraq, stimulated war 
memories.  He reported being unable to hunt since his return from 
Vietnam, but he had spent some time in the woods since his 
return.  The examiner noted that the Veteran had essentially 
continued to do that as he lived in the country and did not spend 
much time with anyone other than his family.  He is vigilant at 
night, as he checks the doors and windows, and he described 
himself as short-fused and irritable.  Staying away from people 
for extended periods of time prevented him from experiencing 
irritability and quick-temperedness.  He did not like to talk 
about his war experiences, and he tended to minimize his distress 
at some points.

The examiner noted the Veteran approached VA for help in 2005, 
and he had no prior history of psychiatric treatment.  The 
Veteran reported having difficulty with what he described as 
dizziness, anxiety attacks, and a difficulty dealing with people 
since 2001.  Multiple medical workups fail to reveal an etiology 
for his dizziness and other symptoms.  Finally, a neurologist 
suggested the Veteran obtain a psychiatric evaluation, for it was 
possible his dizziness and anxiety had a psychological cause.  

The examiner noted the Veteran was seen the prior six months by 
VA providers for medication management and that, in addition to 
PTSD, they all noted the Veteran to have depression and anxiety 
about his diabetes and some possibly related medical problems.  
Prior global assessment of functioning scores of 60 to 65 were 
noted, and the examiner noted the Veteran's clinical presentation 
before him was consistent with the prior findings.  The Veteran's 
was prescribed Celexa and Trazodone.  The Veteran noted concern 
about a possible heart complication related to his diabetes and 
the fact he was no longer able to be as physically active and as 
stalwart as he had been in the past.  He reported being very 
active during his working years, as he found his work a suitable 
distraction from some possible underlying distress associated 
with his PTSD.

After his discharge from active service he reported working three 
years as a pharmacy and lab technician and other jobs before he 
relocated to California.  In California he worked for 29 years as 
an aerospace technician, until he was terminated after having 
experienced the dizzy spells.  He was eventually awarded Social 
Security Administration disability benefits.  The Veteran's first 
marriage lasted two years, and one child was born of that union.  
After two extended relationships with separate women, he married 
his current wife in 1991, and they have two children.  He 
described his relationship with his wife and children as good.

Mental status examination revealed no abnormalities of 
expression, gait, or posture.  The Veteran was pleasant, cordial, 
and personable.  His conversation was generally relevant, 
coherent, and goal-directed, and he spoke at length about his 
current situation and his underlying feelings and difficulties.  
He was alert and oriented in all three spheres, and in good 
contact with routine aspects of reality.  He showed no signs or 
symptoms of psychosis.  The Veteran did not appear manifestly 
anxious or agitated in any particular way, as he seemed calm and 
relatively relaxed.  He acknowledged moderate depression 
associated with his current situation, but the examiner noted the 
Veteran appeared to be a person who was not very open in 
disclosing the extent to which he is uncomfortable.  The examiner 
noted the Veteran's depression was partially attributable to his 
PTSD, but was also secondary to his concern for his overall 
situation in life, which was a function of multiple issues and 
not simply PTSD.  His affect was responsive and reasonably well 
modulated.  He tended to be somewhat sluggish and slightly 
diminished, but it certainly was not flattened or blunted.  He 
had a good sense of humor.  Memory and intellect appeared intact 
and of above average capacity.  He did not show any ongoing 
impairment in insight or judgment with regards to normal everyday 
affairs.

The examiner's clinical impression was moderate PTSD, an 
adjustment disorder, and moderate depression secondary to 
multiple life stressors including PTSD.  The examiner assigned a 
global assessment of functioning score of 60.  The examiner 
observed the Veteran's PTSD symptoms interfered with his ability 
to enjoy his life along normal lines to a moderate degree.  Were 
the Veteran employed, the examiner noted, his PTSD would have a 
significant impact on interpersonal communications, 
concentration, focus, emotional stability, and reliability.  The 
extent to which PTSD interfered with his last job was unknown.

When the rating criteria are considered in light of the findings 
at clinical examination in 2006, the Board finds the criteria for 
the 30 percent rating clearly capture the Veteran's 
symptomatology.  38 C.F.R. § 4.7.  Those criteria address mood 
disturbance, anxiety, and sleep disturbance, as well as mild 
memory loss.  The Board notes the April 2006 report of the 
Veteran's VA therapist.  The appellant complained of sleep 
disruption, with both latency and interruption, daily intrusive 
trauma memories, low energy, and difficulty motivating himself.  
The therapist noted that while the Veteran's concentration was 
impaired, it was improved when compared to what it was when he 
ceased working in 2001.  The therapist noted that the appellant 
had medical issues to include diabetes mellitus, diabetic 
neuropathy, hypertension, and gastroesophageal reflux disease.  
The therapist opined that noted that continued difficulties with 
anxiety, irritability, impaired concentration, and memory, and 
depression, would rule out a return to work.

The same therapist noted in February 2006 that he pondered 
whether the Veteran underrepresented the seriousness of his 
symptoms or was excessively reactive to his distress.  The 
therapist hypothesized that part of the Veteran's difficulty was 
that he had not had to deal with too many limitations on his 
behavior, intelligence, and creativity, nor to his active and 
accomplishment-oriented nature.  All that had changed in the 
absence of those activities serving as a distraction from his 
PTSD.  When the therapist shared that insight with the Veteran, 
the appellant agreed, and the therapist encouraged him to take on 
some demanding and satisfying activities.  This essentially set 
the framework for the Veteran's therapy through 2010, when it was 
mutually agreed to terminate it.  All subsequent therapy entries 
were made by the same therapist who wrote the April 2006 report, 
as the Veteran had the benefit of working with the same therapist 
throughout.

In June 2006 the therapist noted the Veteran's mood swings from 
neutral to irritable were more distinct, because they no longer 
lasted as long.  The Veteran reported he was able to isolate 
within his home and often without the family even noticing.  He 
could work on a project or watch television by himself, which 
brought him out of the mood more quickly.  He reported that 
medications helped both anxiety and depression.  The therapist 
noted symptomatic improvement.  

In November 2006 the Veteran reported staying busy on many 
projects around his home place, attending his son's football 
games, and attending a Halloween fund raiser.  He also noted some 
sluggishness and lack of enthusiasm, though he did not term it as 
depression.  He also reported he was considering working as a 
CASA volunteer.  The therapist noted the Veteran seemed to have 
some mild depression, but he was basically okay and stable.

At the January 2007 session the Veteran reported he had been very 
busy and did not have time to think about his condition.  He 
reported he had very relaxing and enjoyable Christmas.  He and 
his wife discussed some of her trauma history which helped 
increase their bond.  He also went hunting with his daughter, and 
he shot a deer.  He discussed how he reacted when his automatic 
response mode kicked in, and he handled it without distress.  He 
reported he was accepted as a CASA volunteer.  The above noted 
findings were essentially repeated throughout 2007.  

In November 2007 the Veteran continued to report he was keeping 
fairly busy, and he tried to avoid reports on the war in Iraq.  
The most important event discussed was his wife's involvement in 
a car accident during which she sustained minor injuries.  He 
reflected on the fact she could have been seriously injured.  
Although the Veteran did not report anything negative about his 
affect, his words led the therapist to question him further, but 
his responses were general.  The therapist again ruminated that 
it was difficult to determine when the Veteran was minimizing or 
using humor and his engaging personality to mask more distress, 
or when it was actually not very significant.  Overall, the 
therapist noted, the Veteran seemed to be doing very well.

At the January 2008 session, mental status examination revealed 
the Veteran as neat and clean, and his psychomotor activity was 
relaxed and open.  His depression was at a low level, his affect 
was bright, and appropriateness intact.  Thought processes were 
logical and relevant, and his cognitive functioning was good.  He 
was oriented x 3, impulse control, judgment, and insight, were 
good.  On a scale of 1 to 10, the Veteran assessed his depression 
as 4-5/10, but he said it was not too distressing.  He noted he 
was balancing his time better and not putting excessive 
expectations on himself.  His sleep reportedly was easily 
disrupted, but the appellant noted he got back to sleep ok.  The 
therapist noted the Veteran's condition was stable and at 
baseline.  He assigned a global assessment of functioning score 
of 59.

The RO received correspondence from the Veteran in March 2008, 
which included a letter from his wife.  She noted he was not the 
laughing, smiling, always easy going man she married, as he was 
moody and forgetful, and complained of being tired all the time.  
She noted there were days when it seemed the Veteran could not 
get up and around.  He lost lots of things, would have something 
in his hand, go into another room, and then return looking for 
what he had in his hand.  She further noted she found documents 
on a shelf in the garage or other off-hand place, and that the 
Veteran was banned from cooking unless someone was at home with 
him, for he walked away and forgot he was cooking.  He also 
disliked socializing, he no longer attended family get-togethers, 
and he avoided phone calls.  The Veteran was nervous in crowds, 
and his daughter's friends said they didn't approach the family 
when the Veteran was with them, because he looked so mean.  His 
wife noted that perhaps it was because he was stressed around 
people he did not know and in an environment he could not 
control.  She believed that maybe things had reached the point 
where the Veteran would rather stay at home.

At the March 2008 therapy session the Veteran reported his 
symptoms and lifestyle as about the same.  He did note that his 
energy and motivation were not much on some days, and his 
appetite not so good.  He denied any hallucinations or delusions, 
and he had used spring cleaning as part of his coping strategy.  
He assessed his anxiety as 5 and his depression as 4-5.  The 
screener noted the Veteran's mood was mildly depressed and his 
affect blunted.  His appropriateness was intact and his thought 
processes were logical and relevant.  Cognitive functioning was 
good, as were impulse control, insight, and judgment.  Speech was 
at a regular rate and rhythm.  The Veteran noted he did well in 
his own environment, but he felt stressed and quite anxious if he 
had to deal with others.  He noted passing thoughts of self- harm 
and of harming others, but he denied any plan or other intent.  
He was still tolerating his medications very well.  The screener 
assigned a global assessment of functioning score of 64.  With 
the therapist, the Veteran noted he had been isolating a lot but 
was reasonably content doing it, as he preferred that to having a 
lot of people contact.  He did, however, go places as needed, and 
he could adopt a mindset to tolerate, if not embrace, abrasive 
behavior by others, and he found his depression was tolerable.  
He noted he used humor and humorous thinking as a good coping 
mechanism.  The therapist noted the Veteran's energy level seemed 
down, and there seemed to be a slight level of dysthymia under 
his positive presentation, which was slightly more than usual but 
not of any serious clinical significance.  The therapist 
continued to assess the Veteran's condition as stable.

In July 2008 the Veteran reported some difficulty with 
concentration but all other facets of the mental status 
examination were good.  He reported feeling more depressed and 
anxious.  The therapist noted the Veteran's concentration was 
still better than it had been in the past, and he denied any 
major stressors that explained why he felt down.  The therapist 
did not believe the Veteran's brief mention of the war in Iraq 
had triggered any trauma-specific memories as much as disgust.  
He noted he was fighting the urge not to do anything.  He 
reported he broke tasks into small segments, and he kept 
productive by doing that.  The projects took his mind off of 
negative thoughts, and he deliberately used humor to give himself 
a better outlook.  He completed his CASA training, and he enjoyed 
teaching his children how to do work projects and working with 
them.  His son got a puppy, and the Veteran was also enjoying the 
dog.  The therapist noted the Veteran's mood as dysthymic, and 
his affect bright with much humor.  The quality of his content 
was clearly less positive at that session, but he was in no acute 
distress and was future oriented.  He assessed the Veteran as 
somewhat more depressed and anxious.  His global assessment of 
functioning score was assessed as 57.'

While the therapist noted an increase in the Veteran's depression 
and anxiety, there still were no findings of a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, or panic 
attacks.  Neither were there any findings of impaired judgment or 
abstract thinking.  The Veteran continued to report good 
relations with his children, and he interacted with them.  He 
noted it required a good amount of energy to go places, etc., but 
he took on a mindset to do it.  Thus, the Board finds that his 
PTSD continued to most nearly approximate the assigned 30 percent 
rating as of July 2008.  38 C.F.R. § 4.7.  At the November 2008 
session the Veteran's global assessment of functioning score was 
assessed as 61

In January 2009, the Veteran reported the snow and cold had 
benefitted him by helping him stay more isolated, and he felt 
more relaxed and less stressed.  He still reported vivid dreams 
but they were not as violent.  He kept busy with chores and tasks 
in the garage or house, and he spent time on the computer.  He 
enjoyed the time with his family during the season of lower 
activity. The therapist noted the Veteran's mood was mildly 
dysthymic but his affect was bright.  He administered the Beck 
Depression Inventory at the January 2009 session, and the 
Veteran's scores indicated moderate depression.  His answers also 
indicated some mild suicide ideation but no plan, occasional 
subjective depression and sadness.  The Veteran's score on the 
PCL-M were just short of the cutoff for significant PTSD.  He 
noted his score would be much higher without his medications.  If 
he forgot to take them even for one day, there was a noticeable 
effect.  The therapist opined that the Veteran remained stable 
and on baseline.

In April 2009 the Veteran reported he still had symptoms of 
anxiety, depression, and intrusive memories, but they were not as 
severe.  He also informed the therapist that he felt he needed to 
accept his symptoms and move on, rather than working to improve 
them, which often had the paradoxical effect of increasing them.  
He noted that his symptoms went away faster when he did not fight 
them.  The therapist noted the Veteran's symptoms were better, 
i.e., no heart palpitations, etc.  The Veteran's depression was 
not active.  The Veteran described his situation as more like he 
"didn't have something," rather than like he "had something."  
He noted his anxiety was most pronounced when he was around 
others and was startled by something unexpected, or went to the 
store.  The Veteran then qualified his last observation, in that 
he noted going to the store no longer bothered him as much-in 
fact, he enjoyed shopping.  He was okay with isolating.  
Intrusive memories were mostly triggered by dreams and contacts 
with war buddies.  

The therapist noted the Veteran's mood was euthymic, and his 
affect was congruent with his mood.  He demonstrated easy humor, 
as usual, and his family continued to be a significant support 
and source of pleasure.  The examiner observed the Veteran was at 
baseline, and not seeking further symptom alleviation but to 
maintain his state and accept it.  The Veteran expressed a 
preference to extend his next session to about three months.  The 
therapist observed that, barring other developments, they could 
continue to wean appointments to termination, but the Veteran 
would have to continue his medications.  The therapist did not 
use the term, panic attacks.  The Board must infer that the 
therapist would have noted panic attacks had that been the case.

In July 2009 the Veteran gave the appearance of doing pretty 
well.  He knew he would never be totally free of PTSD symptoms, 
but he seemed to find his current lifestyle effective in managing 
them.  The therapist noted his mood was euthymic and his affect 
elevated.  He displayed more humor than usual.  The therapist 
also noted he was no more certain in July 2009 than in 2006 as to 
whether the Veteran minimized his symptoms.  With the therapist 
the Veteran reported he felt he no longer needed individual 
therapy for his PTSD and depression, and that he was managing his 
symptoms adequately enough through lifestyle adjustments and 
medication.  The therapist agreed with the Veteran.  The plan was 
to keep his file open to see if he reconsidered during the 
upcoming year.

In September 2009 the Veteran noted his chief complaint was 
anxiety.  His sleep was the same, he still had nightmares, his 
appetite was good, and he described his energy and motivation as 
"not too bad," as he tried to keep moving.  He denied any 
hallucinations or delusions.  He assessed his depression as 3/10.  
Mental status examination revealed him as alert and oriented, and 
his mood was fairly stable, and affect bright.  He remained 
anxious, and he avoided social situations.  Thought process was 
logical and relevant, and cognitive functioning, impulse control, 
insight, and judgment, were good.  His appearance was neat and 
clean, and his psychomotor activity was relaxed and open.  Speech 
was at a regular rate and rhythm.  He denied any thoughts of 
self-harm or harm to others.  

The exchange at the September 2009 session notwithstanding, in 
October 2009 the RO received a letter from the Veteran that asked 
how many pills and therapy did it take to "unsee and 
unremember" [sic] the Vietnam that he dealt with every day.  The 
nightmares were reported as horrible and realistic.  He reported 
that he and his family were suffering due to this disease.  He 
noted that he often thought of suicide but realized that would 
hurt his family more.  The Veteran stated that he was not a wimp, 
and he could not go and spill his guts to anybody and everybody.  
His wife submitted another letter describing his continued 
nightmares and how he sometimes lashed out and slept on the couch 
as a result.  She noted the Veteran slept all of the time and 
nothing seemed to make him happy.  He refused to be around people 
who were not immediate family, and he was quiet around people he 
used to laugh with.  She also noted the Veteran's forgetfulness 
was getting worse, and his temper was getting worse.

The November 2009 therapy notes indicate the Veteran reported he 
had experienced insomnia for two weeks but he was better.  His 
appetite was good and his energy and motivation were pretty good.  
He continued to try and keep busy as a coping strategy, and he 
assessed his depression as 5/10.  The screener noted the Veteran 
was alert and oriented, and his mood was fairly stable.  He noted 
he had been active with his children, and he had not been so 
isolative over the last few months.  His affect was bright and 
his appropriateness intact.  Thought processes were logical and 
relevant.  Cognitive functioning, impulse control, judgment, and 
insight, were good.  Speech was of a regular rate and rhythm, and 
his appearance was neat and clean.  The assigned global 
assessment of functioning score was 61.

As is readily apparent, the Veteran's assessment at his November 
2009 medication check was at odds with the contents of his 
October 2009 correspondence.  The findings in March 2010 were 
essentially the same.  He assessed his depression as 1 to 2, and 
his global assessment of functioning score was 61.  Were the 
Board to assume that a global assessment of functioning score of 
61 is somewhat high, a global assessment of functioning score of 
59 is in the range of 51 to 60, and is still indicative of 
moderate symptoms.  The extensive therapeutic session findings 
indicate that while the Veteran continues to suffer disability 
due to PTSD, the rate of impairment is appropriately compensated 
with the 30 percent rating.  38 C.F.R. § 4.7.  

If the Veteran is actually experiencing more severe symptoms than 
noted at some three years of therapy sessions, it would be to his 
benefit for the appellant to disclose them to his mental health 
care providers so that they can be properly assessed from a 
clinical perspective.  The Board is constrained by the evidence 
of record, the preponderance of which shows the Veteran's PTSD 
has more nearly approximated a 30 percent throughout the initial 
rating period.  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411.

The Board has considered the propriety of referring the Veteran's 
appeal for consideration of a higher rating on an extraschedular 
basis.  To do so, however, the rating schedule must be found 
inadequate to address the Veteran's disability because his 
disability picture is exceptional.  See 38 C.F.R. § 3.321(b)(1).  
The Board does not have the authority to allow an increase on an 
extraschedular basis in the first instance, see Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996), as only the Under Secretary For 
Benefits or the Director of the Compensation and Pension service 
have that authority.  38 C.F.R. § 3.321(b)(1).  In the absence of 
an exceptional disability picture, there is no factual basis to 
consider the other two steps that must be met for a referral.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

The rating criteria considered in this case reasonably describe 
the Veteran's disability level and symptomatology, which means 
his disability picture is contemplated by the rating schedule, as 
the very symptoms manifested by his PTSD and discussed above are 
included in the schedular rating criteria.  There is nothing in 
the record to distinguish this case from the cases of numerous 
other veterans who are subject to the schedular rating criteria 
for the same disability.  As a result, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.

In reaching this decision the Board acknowledges the fact that 
the appellant's award from the Social Security Administration is 
in part due to posttraumatic stress disorder.  The Board, 
however, is required to follow regulations and laws that are not 
applicable to the Social Security Administration.  Moreover, 
while there are suggestions that the appellant's disability would 
be worse if he were working, the preponderance of the evidence 
shows that the currently assigned 30 percent rating appropriately 
compensates the appellant.  Indeed, the assigned rating itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the Veteran's claim, however, the doctrine is 
not for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial evaluation higher than 30 percent for 
PTSD is denied.


REMAND

In May 2007, the RO denied entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders.  In March 2008, the appellant filed a VA 
Form 21-8940 which can fairly be interpreted as a notice of 
disagreement to the May 2007 denial.  Consequently, the RO must 
issue a statement of the case.  Manlincon v. West, 12 Vet. App. 
242 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case 
addressing the claim of entitlement to a 
total disability evaluation based on 
individual unemployability due to service 
connected disorders.  The Veteran is hereby 
informed that the Board may exercise 
appellate jurisdiction only if he perfects 
an appeal in a timely manner. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 
(2009).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


